Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2014/0197633 hereinafter “Nixon”) in view of RLS LLC, ZoomLock Flame-Free Refrigerant Fittings, May 2018, hereinafter “ZoomLock”.
In regard to claims 1, 5, 15 and 19, Nixon discloses a piping component (Fig. 1, fitting 10) for a press fitting, comprising: 

a first end (Fig. 3, end at 12 and 24 adjacent the recess at 22 similar to the applicant’s invention of the first end at 22 and inner surface 30) comprising a first end inner diameter and an inner surface (Fig. 3, inner surface and inner diameter at 12 and 24); and 
a sealing recess (Fig. 3, groove at 22) positioned between the first end and the body (Fig. 3), 
wherein the inner surface comprises a plurality of grooves (Fig. 4, grooves between 28), 
wherein the plurality of grooves is integrally formed with the first end (Fig. 3, grooves between 28 are integrally formed to 12 and 24 such that the grooves are adjacent to the indicated first end and forms a single-piece component) and comprises a blunt surface (Fig. 3, at 28 forms a blunt and flat surface and in [0023] discloses 28 are formed by cutting into the body of 12 to form the grooves) configured for a press fit between a pipe and the piping component (Fig. 7), wherein the blunt surface is parallel with the inner surface (Fig. 3, the indicated blunt surface and inner surface are parallel), such that a diameter of the blunt surface is substantially the same as the first end inner diameter (Fig. 3, in [0024] discloses the diameter at 28 is slightly greater than 24, however, under broadest reasonable interpretation of “substantially” in view of the applicant’s specification in [0025] that the term “substantially’ may denote “approximately equal” and may “denote values within about 10%...or within about 2% of each other”, it would be reasonable to one of ordinary skill in the art to interpret the 
wherein the plurality of grooves comprises a groove inner diameter (Fig. 4, inner diameter of the grooves between 28), and 
further wherein the plurality of grooves includes an angled edge (Fig. 4, the grooves V-shaped and have at least one angled edge relative to the indicated blunt surface).
Nixon does not expressly disclose the groove inner diameter is within about 5% or 10% or no more than about 4% or 5% of the body inner diameter and the first end inner diameter. 
In the related field of crimp fittings, ZoomLock which are fittings manufactured by Cerro Flow Products, the same company as the applicant of the prior art Nixon, sold crimp fittings having a wide range of thicknesses which include 6.5 mm as example from page 8 (In page 8, thickness is calculated from the difference of dimensions A and B and in the last row in page 8 which is also the largest size has a B dimension of 41.7 mm and an A dimension of 35.2 mm, therefore, 41.7 minus 35.2 equals 6.5 mm). In [0023] of Nixon discloses the depth of the grooves are in the range of 0.25 mm and 0.38 mm. Therefore, a groove depth of 0.25 mm for a 6.5 mm thick fitting would result in 3.84% depth relative to the body inner diameter and the first end which is no more than 4%, 5%, and 10% of the body inner diameter. 
It would have been obvious to one having ordinary skill in the art to have modified the thickness of the fitting of Nixon to include 6.5 mm in order to have the 
Further, while Nixon and ZoomLock do not explicitly disclose the groove inner diameter is within about 5% or 10% or no more than about 4% or 5% of the body inner diameter and the first end inner diameter; the depth may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Nixon in view of ZoomLock to have the groove inner diameter is within about 5% or 10% or no more than about 4% or 5% of the body inner diameter and the first end inner diameter, as the depth may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a strong and reliable grip between crimped fittings and pipes and to avoid large groove depths which may result in a thin and weak section of the fitting. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claims 2 and 16, Nixon and ZoomLock discloses the piping component of claims 1 and 15, and Nixon further discloses the plurality of grooves further comprises a depth of from about 0.005 inches to about 0.020 inches (In [0023] discloses the depth of the grooves are in the range of 0.010 and 0.015 inches).  
In regard to claims 3 and 17, Nixon and ZoomLock discloses the piping component of claim 1, but does not expressly disclose the plurality of grooves further comprises a depth of from about 0.007 inches to about 0.010 inches.  

It would have been obvious to one having ordinary skill in the art to have modified Nixon in view of ZoomLock to have the plurality of grooves further comprises a depth of from about 0.007 inches to about 0.010 inches, as the depth may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a strong and reliable grip between crimped fittings and pipes. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claims 4 and 18, Nixon and ZoomLock discloses the piping component of claims 1 and 15, and Nixon further discloses each of the body, the first end and the sealing recess comprises a respective body wall (Fig. 3, wall between 18 and 22), first end wall (Fig. 3, wall at 12 and 20) and sealing recess wall (Fig. 3, wall at 22), but does not expressly disclose the walls having substantially the same thickness.  
While Nixon and ZoomLock do not expressly disclose the walls having substantially the same thickness, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nixon such that the walls having substantially the same thickness, since this would allow for easier manufacturing a fitting having substantially the same thickness.  It has been held that a change of shape is obvious absent persuasive evidence that the In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
In regard to claim 6, Nixon and ZoomLock discloses the piping component of claim 1, and Nixon further discloses the piping component is formed of a copper alloy (In [0023] discloses the fitting is made of copper alloy).  
In regard to claims 7 and 20, Nixon and ZoomLock discloses the piping component of claims 1 and 15, and Nixon further discloses the plurality of grooves is sized to withstand a pressure of at least about 2,000 PSI in service (In [0007-0009] and [0025] discloses incorporating the metal crimp method of application 13/714,002 that provides a leak-free connection at gauge pressures in excess of 2,000 PSI, therefore the grooves of Nixon located at the crimp section are at least sized to withstand at least 2,000 PSI).  

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2014/0197633) in view of ZoomLock and further in view of Christianson (US 4,328,982).
In regard to claims 8, 12, and 14, Nixon discloses a piping component (Fig. 1, fitting 10) for a press fitting, comprising: 
a body (Fig. 1, body of the fitting 10) comprising a body inner diameter (Fig. 4, inner diameter at 12); 
a first end (Fig. 3, end at 12 and 24 adjacent the recess at 22 similar to the applicant’s invention of the first end at 22 and inner surface 30) comprising a first end 
a sealing recess (Fig. 3, groove at 22) positioned between the first end and the body (Fig. 3), 
wherein the inner surface comprises a plurality of grooves (Fig. 4, grooves between 28), 
wherein the plurality of grooves is integrally formed with the first end (Fig. 3, grooves between 28 are integrally formed to 12 and 24 such that the grooves are adjacent to the indicated first end and forms a single-piece component) and comprises a blunt surface (Fig. 3, at 28 forms a blunt and flat surface and in [0023] discloses 28 are formed by cutting into the body of 12 to form the grooves) configured for a press fit between a pipe and the piping component (Fig. 7), wherein the blunt surface is parallel with the inner surface (Fig. 3, the indicated blunt surface and inner surface are parallel), such that a diameter of the blunt surface is substantially the same as the first end inner diameter (Fig. 3, in [0024] discloses the diameter at 28 is slightly greater than 24, however, under broadest reasonable interpretation of “substantially” in view of the applicant’s specification in [0025] that the term “substantially’ may denote “approximately equal” and may “denote values within about 10%...or within about 2% of each other”, it would be reasonable to one of ordinary skill in the art to interpret the diameter of the blunt surface and the inner surface of Nixon to be substantially the same), and 
wherein the plurality of grooves comprises a groove inner diameter (Fig. 4, inner diameter of the grooves between 28), and 

Nixon does not expressly disclose the groove inner diameter is no more than about 4% or 5% of the body inner diameter and the first end inner diameter and the angled edge is positioned at an angle from about 30 degrees to less than 90 degrees or about 45 degrees to about 75 degrees from the blunt surface. 
In the related field of crimp fittings, ZoomLock which are fittings manufactured by Cerro Flow Products, the same company as the applicant of the prior art Nixon, sold crimp fittings having a wide range of thicknesses which include 6.5 mm as example from page 8 (In page 8, thickness is calculated from the difference of dimensions A and B and in the last row in page 8 which is also the largest size has a B dimension of 41.7 mm and an A dimension of 35.2 mm, therefore, 41.7 minus 35.2 equals 6.5 mm). In [0023] of Nixon discloses the depth of the grooves are in the range of 0.25 mm and 0.38 mm. Therefore, a groove depth of 0.25 mm for a 6.5 mm thick fitting would result in 3.84% depth relative to the body inner diameter and the first end which is no more than 4%, 5%, and 10% of the body inner diameter. 
It would have been obvious to one having ordinary skill in the art to have modified the thickness of the fitting of Nixon to include 6.5 mm in order to have the advantage of ease of manufacturing and availability of a previously known commercially available crimp fitting as suggested by ZoomLock.
Further, while Nixon and ZoomLock do not explicitly disclose the groove inner diameter is no more than about 4% or 5% of the body inner diameter and the first end 
It would have been obvious to one having ordinary skill in the art to have modified Nixon in view of ZoomLock to have the groove inner diameter is no more than about 4% or 5% of the body inner diameter and the first end inner diameter, as the depth may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a strong and reliable grip between crimped fittings and pipes and to avoid large groove depths which may result in a thin and weak section of the fitting. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
	In the related field of fittings deformed to grip over a pipe, Christianson teaches a fitting (Fig. 2, fitting at 20) having grooves and ridges with angled edges (Fig. 2, at 33 and 35 and in 3:26-53 discloses the angled edges can include angles from 30 degrees to 60 degrees and preferably 45 degrees) in order to provide a fluid-tight seal and securing against an inserted pipe (Fig. 2, and in 1:60-68 discloses the ridges and grooves provide a fluid-tight seal and for securing to a pipe).
It would have been obvious to one having ordinary skill in the art to have modified the angle of the angled edge of Nixon to be 30 degrees to 60 degrees or 45 degrees in order to have the advantage of a fluid-tight seal and a secure connection to the outer surface of an inserted pipe as taught by Christianson.

It would have been obvious to one having ordinary skill in the art to have modified Nixon in view of ZoomLock and Christianson to have the angled edge is positioned at an angle from about 30 degrees to less than 90 degrees or about 45 degrees to about 75 degrees from the blunt surface, as the angle may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a strong, reliable, and fluid-tight connection to an outer surface of a pipe. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claim 9, Nixon, ZoomLock, and Christianson discloses the piping component of claim 8, and Nixon further discloses the plurality of grooves further comprises a depth of from about 0.005 inches to about 0.020 inches (In [0023] discloses the depth of the grooves are in the range of 0.010 and 0.015 inches).  
In regard to claim 10, Nixon, ZoomLock, and Christianson discloses the piping component of claim 8, but does not expressly disclose the plurality of grooves further comprises a depth of from about 0.007 inches to about 0.010 inches (See claim 9 above, Nixon discloses a range of 0.010 inches and 0.015 inches).  

It would have been obvious to one having ordinary skill in the art to have modified Nixon to have the plurality of grooves further comprises a depth of from about 0.007 inches to about 0.010 inches, as the depth may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a strong and reliable grip between crimped fittings and pipes. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claim 11, Nixon, ZoomLock, and Christianson discloses the piping component of claim 8, and Nixon further discloses each of the body, the first end and the sealing recess comprises a respective body wall (Fig. 3, wall between 18 and 22), first end wall (Fig. 3, wall at 12 and 20) and sealing recess wall (Fig. 3, wall at 22), but does not expressly disclose the walls having substantially the same thickness.  
While Nixon, ZoomLock, and Christianson do not expressly disclose the walls having substantially the same thickness, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nixon such that the walls having substantially the same thickness, since this would allow for easier manufacturing a fitting having substantially the same thickness.  It has been held that a change of shape is obvious absent persuasive evidence that the In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
In regard to claim 13, Nixon, ZoomLock, and Christianson discloses the piping component of claim 8, and Nixon further discloses the plurality of grooves is sized to withstand a pressure of at least about 2,000 PSI in service (In [0007-0009] and [0025] discloses incorporating the metal crimp method of application 13/714,002 that provides a leak-free connection at gauge pressures in excess of 2,000 PSI, therefore the grooves of Nixon located at the crimp section are at least sized to withstand at least 2,000 PSI).  

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered with respect to claims 1-20 but they are not persuasive. 
In response to applicant’s argument that the protrusion 28 have a diameter purposefully greater than the portion at 24 of the prior art Nixon and does not meet the limitation of claim 1 that requires the diameter of the surfaces to be “substantially the same”, however, under broadest reasonable interpretation of “substantially” in view of the applicant’s specification in [0025] that the term “substantially’ may denote “approximately equal” and may “denote values within about 10%...or within about 2% of each other”, therefore, it would be reasonable to one of ordinary skill in the art to interpret the diameter of the blunt surface and the inner surface of Nixon to be substantially the same. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679